Citation Nr: 1235539	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  07-14 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for VA nonservice-connected death pension benefits, for purposes of accrued benefits, to include whether the appellant may be substituted for his mother to continue the claim the appellant's mother filed for non-service-connection pension benefits prior to her death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 
INTRODUCTION

The appellant's father had active service recognized by the Philippine government.  The appellant's father died in 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, the Republic of the Philippines, which denied the appellant's claim of basic eligibility for accrued benefits owed to a deceased beneficiary.   

By an administrative decision issued in May 2009, the RO denied the appellant's request to be substituted for his mother after her death in 2009.  38 U.S.C.A. § 5121A (West 2002 & Supp. 2012) (allowing substitution, under certain circumstances, of an eligible individual for an appellant who died while an appeal was pending).  Before the death of the appellant's mother, she had perfected timely substantive appeal for nonservice-connected pension benefits.  The RO notified the appellant that substitution was not applicable to the claim of his deceased mother, since the claim was related to basic legal entitlement.  The RO failed to notify the appellant that the decision denying substitution was appealable.  The appellant has continued to assert that he is his mother's successor.  

The appellant's contentions express disagreement with the denial of substitution.  The Board does not have jurisdiction to address the merits of the appellant's contention that substitution should have been granted, since the RO has not issued a statement of the case (SOC), but has jurisdiction to Remand the claim.  See Manlincon v. West, 12 Vet. App. 238 (1998) (where there is an NOD, the Board has jurisdiction, and next step is SOC).  The RO must respond to the disagreement with a SOC.  

The Appellant requested a hearing before the Board by videoconference.  The requested hearing was conducted by the undersigned in June 2012, with the appellant testifying from the Manila RO. 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the appellant's father apparently served in Philippine military forces in World War II.  The appellant's father died in February 1998, according to a death certificate of record.  In 2002, the appellant's mother, the surviving spouse of the World War II Philippine veteran, filed a claim for basic entitlement to non service-connected pension based on her husband's service.  She perfected appeal of the denial of that claim in 2008, and the claim was in appellate status at the time of her death in 2009.  After the appellant's mother died, he asked what documents he should file "to continue on our case."  See March 2009 statement by appellant.  

In later communications, the appellant stated that he had filed a new claim and a new notice of disagreement because the RO directed him to take that action, although he still believed that he was the successor in his mother's claim.  See August 2009 notice of disagreement and January 2010 substantive appeal.  When the appellant first submitted the request for substitution, which was received in April 2009, the new statutory provision allowing substitution had been recently enacted.  ROs were notified in March 2009 that a statutory provision allowing substitution in certain circumstances had been enacted, but were not provided with uniform guidelines for interpretation of the provision until 2010.  See Fast Letters 
9-15 (March 2009), 10-30 (August 2010).  

The appellant's disagreement with the RO's requirement that he submit his own claim rather than be substituted in his mother's claim must be addressed before the Board conducts appellate review of the claim that the appellant himself submitted.  In June 2009, after he was advised that the 2002 claim for non-service pension submitted by his mother could not be continued, the appellant submitted a claim.  Initially, the appellant sought both service-connected benefits and non service-connected pension for the purposes of accrued benefits.  To the extent that the appellant sought accrued benefits on the basis that his father's death was service-connected, the claim was different than his mother's claim.  However, in his January 2010 statement, the appellant expressly limited his claim to accrued benefits based on non-service-connected pension, the same claim submitted by the appellant's mother.  

The appellant's 2009 claim that his father had service that entitled the appellant's mother to legal eligibility for nonservice-connected pension benefits is based on the same facts and legal provisions as the 2002 claim which the appellant contends he should be substituted for the deceased claimant.  Because the two claims are inextricably intertwined, the Board may not complete appellate review of the 2009 claim until the appellant's contentions regarding the 2002 claim have been developed.  Because the claim which involves consideration of substitution is inextricably intertwined with the claim on appeal, the Board finds that the issue to be Remanded is more accurately stated as listed on the title page of this decision.

While the appellant's request for substitution is being addressed, the information provided by the appellant at his hearing before the Board regarding his father's service should be considered in view of alternative first names or nicknames, "Strok" and "Venzio," that the appellant testified his father might have been known by or called.  See June 2012 Hearing Transcript 4, 5.

In October 2012, the appellant submitted a statement from VAJ, who stated that his father, PAJ, had served with the appellant's father in 1945.  VAJ stated that the PAJ and the appellant's father serviced in the Heavy Weapons Company, 1st Anderson Battalion, 6th Army, from January 1945 to June 1945 and in the 161st Infantry, 38th Division, from July 1945 to September 1945.  An attempt to determine whether there is a record that the appellant's father served with those units should be undertaken.  
Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC addressing the appellant's request for substitution for purposes of the appeal perfected by his mother during her lifetime.  Advise the appellant of the criteria for substitution.  

Advise the appellant of the date on which the time allowed for perfecting a timely substantive appeal of this claim expires.  If he perfects his appeal for substitution, then the RO should return the claim to the Board for the purpose of appellate disposition, if the claim remains denied.

2.  Contact the NPRC and seek verification of the service of the appellant's father.  Provide the service department with the alternative names or nicknames the appellant indicated at his videoconference hearing that his father may have been known by, and any additional information related to verification which is provided by the appellant or others during the course of this appeal.  

Ask NPRC to search for records that the appellant's father served with the Heavy Weapons Company, 1st Anderson Battalion, 6th Army, from January 1945 to June 1945 and in the 161st Infantry, 38th Division, from July 1945 to September 1945

3.  After receipt of NPRC's reply, and after any other development indicated by the state of the record, readjudicate  the issue of substitution.  
4.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Readjudicate each claim for which there is a perfected appeal.  If any appealed claim is not granted to the appellant's satisfaction, send him, and his representative, if he obtains one, a Supplemental Statement of the Case and give him/them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

